Citation Nr: 0300936	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-01 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability 
compensation benefits in the calculated amount of 
$1,108.50.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1966 to June 
1969.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 administrative decision 
of the Committee on Waivers and Compromises (Committee) of 
the Los Angeles, California, VA Regional Office (RO), 
which denied waiver of overpayment of VA compensation 
benefits in the calculated amount of $1,108.50.  Review of 
the evidentiary record shows that a portion of the 
assessed overpayment has been recouped through withholding 
of the veteran's compensation benefits.  However, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider waiver of the entire overpayment 
in the calculated amount of $1108.50.

During the appellate process, the veteran indicated that 
he desired a videoconference hearing before a member of 
the Board.  Such a hearing was scheduled for November 19, 
2002; however, the veteran failed to report for the 
hearing and did not provide a reason for his failure to 
appear.  The Board considers that the veteran has 
withdrawn his request.  See 38 C.F.R. § 20.704 (2002).  
The Board, therefore, will proceed based upon the evidence 
of record.  


FINDINGS OF FACT

1.  The veteran originally was awarded disability 
compensation benefits effective July 10, 1970.

2.  In June 1997, the veteran informed the RO that he had 
been incarcerated from December 1996 and scheduled to be 
released in September 1997.  He also informed the RO on 
six occasions subsequent to that date of his 
incarcerations from December 1996 through September 1997, 
and from October 1997 to June 2000.

3.  In June 1998, his compensation benefits were 
terminated retroactively effective during the periods of 
incarceration; an overpayment of $1,108.50 ensued.

4.  Following release from prison, the veteran's 
compensation benefits were reinstated in the amount of 
$188.00 per month.

5.  The veteran was informed that incarceration might 
adversely affect his benefit entitlement, the veteran 
informed VA in a timely manner that he had been 
incarcerated and the VA failed to properly reduce his 
payments: the overpayment at issue resulted.  As such, the 
VA, and not the veteran, was at fault in the creation of 
the debt.

6.  Recovery of the indebtedness in the amount of 
$1,108.50 would subject the veteran to undue economic 
hardship.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits in the amount of $1,108.50 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified at 38 U.S.C. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims.  See VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 
5103A).

VA issued regulations to implement the VCAA in August 
2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The implementing regulations apply only to 
claims for benefits that are governed by part 3 of title 
38 of the Code of Federal Regulations.  See Supplementary 
Information, Scope and Applicability, 66 Fed. Reg. 45,629 
(Aug. 29, 2001).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  The veteran was provided 
adequate notice as to the evidence needed to substantiate 
his claim.  Pursuant to his request, the veteran also was 
scheduled for a personal hearing at the RO before a member 
of the Board, but failed to appear.  As such, VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The veteran 
was allowed extra time to respond to the reasons his claim 
was denied when it was discovered that he may not have 
received all mailings in a timely fashion.  All relevant 
facts have been properly developed, and all evidence 
necessary for equitable resolution of the appeal has been 
obtained.

The veteran has questioned the validity of the 
indebtedness now at issue; in effect, he contends that he 
attempted to inform VA of his incarceration and that the 
RO's failure to reduce his benefits thereafter constituted 
fault on the part of VA over which he had no control under 
the circumstances.  Further, he urges that his living 
expenses exceed his income at present, and that now that 
he is trying to get back on his feet after prison, it 
would be a financial disaster if he had to use what little 
income he does have to recoup the debt.  The Board agrees, 
and, for the reasons that follow, will waive the recovery 
of the overpayment.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of 
the following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  See 38 U.S.C.A. § 
5302.  Such elements contemplate a willful failure to 
report information with the intent to obtain unentitled 
benefits.  The Board's review of the record reflects that 
the committee has resolved this question in favor of the 
veteran, finding, in essence, that his actions did not 
represent the intentional behavior to obtain Government 
benefits to which he was not entitled, which is necessary 
for a finding of fraud, misrepresentation or bad faith.  
The Board agrees with that preliminary finding.  
Therefore, there is no statutory bar to waiver of recovery 
of the overpayment.

Thus, the question before the Board for review is the 
issue of whether the evidence establishes that recovery of 
the indebtedness would be against equity and good 
conscience, in which case recovery of the overpayment may 
be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side. 
The phrase "equity and good conscience" means arriving at 
a fair decision between the obligor and the Government.  
In making this determination, consideration will be given 
to the following elements, not intended to be all-
inclusive:

1. Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

2. Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3. Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 
1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation 
of the debt.  Veteran's Benefits Administration Circular 
20-90- 5, February 12, 1990.  Fault should initially be 
considered relative to the degree of control the veteran 
had over the circumstances leading to the overpayment.  If 
control is established, even to a minor degree, the 
secondary determination is whether the debtor's actions 
were those expected of a person exercising a high degree 
of care, with due regard for the debtor's contractual 
responsibility to the Government.  The age, financial 
experience, and education of the debtor should also be 
considered in these determinations.

The veteran was first awarded disability compensation 
benefits effective in July 1970.  In conjunction 
therewith, routinely VA furnished him with notice of the 
circumstances that would affect his continued entitlement 
to receive disability compensation benefits.  
Specifically, the veteran was informed that if he was 
incarcerated for a felony, his compensation would be 
reduced based on such incarceration.  See 38 C.F.R. § 
3.665.  The record does indicate that he notified VA 
promptly of his incarceration.  While he continued to 
accept his monthly VA disability checks despite having 
been informed that he would not be entitled to this full 
benefit while incarcerated, he indicated that he did not 
receive the checks.  Following his incarceration, the 
veteran's compensation payments were reinstated in the 
amount of $188.00 per month.  

It appears that the veteran had in fact used a variety of 
addresses during the years in question, and this created 
some confusion.  Regardless, as previously noted, the 
Board finds that the overpayment at issue resulted solely 
from the VA's failure to act promptly upon the notice of 
his incarceration.  

The veteran has submitted some conflicting information 
regarding his monthly income.  However, an April 2002 lay 
statement offered by two individuals indicates that they 
loaned the veteran between $4,500.00 and $5,000.00, in 
2000 and 2001 to help him pay for his housing, food and 
clothing.  The veteran's most recent financial status 
report, dated in March 2002, reflects that his living 
expenses exceed his income and that he is trying to repay 
the personal loan he took out from his friends.  He has 
noted that previous calculations wrongly took into 
consideration income from his wife who had left him.  

Given this, the Board finds that the evidence is in 
equipoise as to whether recovery of the overpayment at 
issue would deprive the veteran of life's basic 
necessities.  This issue must thus be resolved in the 
veteran's favor.  See 38 U.S.C.A. § 5107.  It follows that 
collection of the indebtedness would subject him to undue 
economic hardship.

Thus, it appears that collection of the indebtedness would 
defeat the purpose for which the compensation program is 
intended.  Under the circumstances, it does not appear 
that failure to collect the overpayment at issue would 
result in the veteran's unjust enrichment.  

The Board finds that the evidence is evenly balanced and 
that the doctrine of resolving doubt in the veteran's 
favor is for application.  The recovery of the overpayment 
of $1,108.50 is waived.


ORDER

Waiver of recovery of the overpayment of compensation 
benefits in the amount of $1,108.50 is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

